Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/627,450 filed on 06/24/2022.
Claims 1 – 7 have been examined and are pending in this application. This action is made Final. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant should note that, CLAIMS MUST BE GIVEN THEIR BROADEST REASONABLE INTERPRETATION IN LIGHT OF THE SPECIFICATION.
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: 
The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” See 37 CFR 1.75(d)(1). 
Pending system claims are viewed as an apparatus and need to have hardware and tangible elements built into the claims that support its novelty. The fact that the system is used for a novel purpose is great in method claims, but might not be of any help in a system claim unless you recite novel structure.
Applicant’s argued that “there is no apparent reason to modify the combination of Kameda and Ogawa with Kawatani, because Kawatani does not disclose a technology that compresses images that should be delivered” see remarks page 5 of 7. And secondly, there is no clearly disclosure in Kawatani of thinning out and extracting pixels from the acqui9red image, see remarks page: 6. 
At first, Examiner respectfully disagrees with Applicant because Examiner is not relying for that portion (compressing image) and compressing image isn’t claimed nowhere in the independent claims, instead Kawatani reference was used for the claimed feature “the generating including thinning out and extracting the pixels which are arranged in the low image-quality part from the acquired image by selecting the pixels to be extracted in accordance with a ratio between a circle having a center of the distribution image as an origin and an arc of the circle included in the distribution image” which is cited in the last office action, see Kawatani, page: 3; lines: 41 – 43; Furthermore, in the image processing apparatus according to the present invention, the edge pixel extraction unit generates a reduced image obtained by thinning out pixels from the input image, extracts edge pixels from the reduced image, and inputs an image including the extracted edge pixels as the input image. When extracting edge pixels from the input image, it is preferable to extract only edge pixels existing at the same position as the edge pixels in the enlarged image.  
The test for obviousness is not whether the features of a secondary or third reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Examiner recognizes that prima facie obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
As such, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Kameda to add the teachings of Ogawa as above, to further incorporate the teachings of Kawatani to have thinning out methodology or an image processing algorithm to thinning out and extracting the pixels which are arranged in the low image-quality part from the acquired image by selecting the pixels to be extracted in accordance with a ratio between a circle having a center of the distribution image as an origin and an arc of the circle included in the distribution image [Kawatani see page: 3; lines: 41 - 43].
Further, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., technology that compresses images) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments regarding independent claims 2 have been fully considered but they are not persuasive because the motivation for combining Kameda and Kawatani has been discussed in connection with claims 1.
Applicant’s arguments regarding dependent claims 3 – 7 have been fully considered but they are not persuasive because of combination of references included the features as explained in all independent claims 1 and 2.
Therefore, it would have been obvious to one of ordinary skill in the art that the combination of Kameda, Ogawa with the method and system of Kawatani include the feature of Applicant's amended claims 1 and 2.
Therefore, in view of above reason, Examiner maintains rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Kameda et al. (JP 2016-015705 A) in view of Ogawa et al (WO 2007/138845 A1) and further in view of Kawatani (JP 5871571 B2).

Regarding claim 1, Kameda discloses: “a method for generating a distribution image to be distributed via a network [see para: 0021; The present invention is a video distribution apparatus for distributing video data of a video reproduction area, which is a designated partial area of whole video data], the method comprising: 
acquiring an image taken at least omnidirectionally [see para: 0027; The present invention is a video reproduction apparatus that receives and reproduces video data from the video distribution apparatus, and selects a panoramic video of a predetermined resolution from a plurality of resolutions in accordance with the viewing angle of the video reproduction area]; and 
Kameda does not explicitly disclose: “generating a distribution image having a low image-quality part at four corners by thinning out and extracting pixels from the acquired image,
the generating including thinning out and extracting the pixels which are arranged in the low image-quality part from the acquired image by selecting the pixels to be extracted in accordance with a ratio between a circle having a center of the distribution image as an origin and an arc of the circle included in the distribution image”.
However, Ogawa teaches: “generating a distribution image having a low image-quality part at four corners [see para: 0021; A circular image taken with a wide-angle lens has a large distortion at the periphery of the image and a low resolution. For this reason, as in this configuration, the peripheral portion of the circular image is cut out in fine block units by blocks having a smaller number of pixels than the central portion, so that the peripheral portion of the image has a large amount of distortion and a relatively high resolution] by thinning out [see para: 0096; Fig. 11 (C) is the same as the cropped screen in Fig. 11 (B). An example of a dual screen with an aspect ratio of 4: 3 in which a wide-angle screen reduced by thinning out pixels is assigned to the upper left corner of the cropped image] and extracting pixels from the acquired image [see para: 0004; an arithmetic algorithm that extracts a part of an image from an image captured using a fish-eye lens, which is a kind of wide-angle lens, while suppressing distortion].
Kameda and Ogawa are analogous art because they are from the same field of endeavor of a distribution apparatus that improves video/image quality at a portion to which a viewer looking at and allows proper selection of a display screen while suppressing a frequency band for distributing a video/images when a cylindrical panorama video is interactively viewed.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kameda to add the teachings of Ogawa as above, in order to provide thining-out on the corners for each pixel between pixels of the original and will be applied to the distribution images that acquired from the camera [Ogawa see para: 0021; 0096; 0004].
The combination is silent on “the generating including thinning out and extracting the pixels which are arranged in the low image-quality part from the acquired image by selecting the pixels to be extracted in accordance with a ratio between a circle having a center of the distribution image as an origin and an arc of the circle included in the distribution image”.
However, Kawatani teaches: “the generating including thinning out and extracting the pixels which are arranged in the low image-quality part from the acquired image by selecting the pixels to be extracted in accordance with a ratio between a circle having a center of the distribution image as an origin and an arc of the circle included in the distribution image [see page: 3; lines: 41 – 43; Furthermore, in the image processing apparatus according to the present invention, the edge pixel extraction unit generates a reduced image obtained by thinning out pixels from the input image, extracts edge pixels from the reduced image, and inputs an image including the extracted edge pixels as the input image. When extracting edge pixels from the input image, it is preferable to extract only edge pixels existing at the same position as the edge pixels in the enlarged image].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Kameda to add the teachings of Ogawa as above, to further incorporate the teachings of Kawatani to have thinning out methodology or an image processing algorithm to thinning out and extracting the pixels which are arranged in the low image-quality part from the acquired image by selecting the pixels to be extracted in accordance with a ratio between a circle having a center of the distribution image as an origin and an arc of the circle included in the distribution image [Kawatani see page: 3; lines: 41 - 43].

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kameda et al. (JP 2016-015705 A) in view of Kawatani (JP 5871571 B2). 

Regarding claim 2, Kameda discloses: “a method for generating a distribution image to be distributed via a network, the method comprising: 
acquiring a field of view from a terminal that receives the distribution image [see para: 0006; Next, with reference to FIG. 9, an operation of distributing a high definition video stream from a distribution server to a low spec terminal will be described. FIG. 9 is a diagram showing a video stream distribution operation. First, the client terminal requests distribution of an appropriate high-resolution view (view A in FIG. 9) and a lowest-resolution view (view B in FIG. 9) including the video display area (FIG. 9 (i )). Subsequently, the distribution server distributes the view A and the view B requested by the client terminal (FIG. 9 (ii))]; 
acquiring an image taken at least omnidirectionally [see para: 0027; The present invention is a video reproduction apparatus that receives and reproduces video data from the video distribution apparatus, and selects a panoramic video of a predetermined resolution from a plurality of resolutions in accordance with the viewing angle of the video reproduction area]; and 
generating a distribution image by extracting pixels from the acquired image [see para: 0012; a plurality of video position information receiving units 21 of the client terminal 20 transmit a plurality of video position information to the screen operation control unit 22, and a gaze area (= display area) viewed by a viewer is When changed, the gaze area of the changed viewer is extracted from the plurality of video position information, and this is transmitted to the gaze area request unit 23, and further, is transmitted to the gaze area control unit 16 on the distribution server 10 side], 
Kameda does not explicitly disclose: “the generating including thinning out and extracting pixels which are arranged in the low image-quality from the acquired image based on a function determined in accordance with the acquired field of view”.
However, Kawatani teaches: “the generating including thinning out and extracting pixels which are arranged in the low image-quality from the acquired image based on a function determined in accordance with the acquired field of view [see page: 3; lines: 41 – 43; Furthermore, in the image processing apparatus according to the present invention, the edge pixel extraction unit generates a reduced image obtained by thinning out pixels from the input image, extracts edge pixels from the reduced image, and inputs an image including the extracted edge pixels as the input image. When extracting edge pixels from the input image, it is preferable to extract only edge pixels existing at the same position as the edge pixels in the enlarged image].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Kameda to add the teachings of Kawatani as above, in order to thinning out on the corner pixels and extracting pixels from captured image based on a function by extracting only edge pixels existing at the same position as the edge pixels in the enlarged image [Kawatani see page: 3; lines: 41 – 43].

Claim 3 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kameda et al. (JP 2016-015705 A) in view of Kawatani (JP 5871571 B2) and further in view of Ogawa et al (WO 2007/138845 A1).

Regarding claim 3, Kameda and Kawatani disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Kameda and Kawatani does not explicitly disclose: “wherein the function is configured so that the thinning out the pixels increases from a center of the distribution image toward an outside”.
However, Ogawa teaches: “wherein the function is configured so that the thinning out the pixels [see para: 0096; FIG. 11A shows an example of a wide-angle screen with an aspect ratio of 4: 3 that is captured by the ultra-small and wide-angle camera device 1. Fig. 11 (B) is an example of a cut-out screen with an aspect ratio of 4: 3 cut out within the range of the solid line frame in Fig. 11 (A). In the following, the solid line frame in Fig. 11 (A) is called the cut-out ring. Fig. 11 (C) is the same as the cropped screen in Fig. 11 (B). An example of a dual screen with an aspect ratio of 4: 3 in which a wide-angle screen reduced by thinning out pixels is assigned to the upper left corner of the cropped image] increases from a center of the distribution image toward an outside [see para: 0167; The image conversion unit 73 generates the original size reproduction still image data 56 of an image having a circular image in the center of the image and the outer peripheral edge of the circular image painted in a uniform color (for example, black). The The image conversion unit 73 stores the generated original size reproduction still image data 56 in the HDD 26].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Kameda to add the teachings of Kawatani as above, to further incorporate the teachings of Ogawa to thinning out the pixels increases from a center of the distribution image toward an outside [Ogawa see para: 0096; 0167].

Regarding claim 4, Kameda and Kawatani disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kameda disclose: “wherein the function specifies a correspondence of an angle relative to a line of sight of a user when viewed from a center of a solid based on the image being mapped thereon and a distance from a center of the distribution image, and a maximum value of the distance corresponds to an angle of 180 degrees [see para: 0055 – 0056; This specifies a view close to the center of gravity from the viewing position indicated by the angles α and β as shown in FIG. 2, but at any resolution, β = 0 degrees or β = 360 degrees (a panoramic image with a certain resolution Considering the case where the left edge or the right edge of is specified as the viewing position, it is necessary to have at most the horizontal size of the view horizontal size in order to not generate a view lacking the image as shown in It is. [0056] In addition, since the panoramic image of the lowest resolution includes all the information of the panoramic image based on the equidistant cylindrical projection of all the omnidirectional images or the cylindrical panoramic image, the image in the horizontal direction as shown in FIG. 4 Is not necessary. The same applies to cylindrical panoramic images].  

Regarding claim 5, Kameda and Kawatani disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kameda disclose: “wherein the function is specified so that the extracted pixels on the solid within the field of view are arranged inside of a circular region in the distribution image and the extracted pixels on the solid outside of the field of view are arranged outside of the circular region [see para: 0065 – 0067; Conversely, to obtain the height h2 of a panoramic video of a certain resolution from the height h of the cylindrical panoramic video, it is necessary to convert h2 = h × H2 / H. [0066] Note that when viewing, if the user's viewing angle is narrow (in the case of a viewing angle where the image is enlarged and viewed), a panoramic video view with a higher resolution is adopted, and the viewing angle is wider (viewed with the video In the case of viewing angle), a lower resolution panoramic image view is adopted. Also, the specific resolution specification can be included in β, for example, β + 1000 for resolution 1 and β + 2000 for resolution 2. [0067] Note that the size of the image given outside the boundary is not limited to the maximum viewing angle at each resolution and the horizontal size of the view in order to maintain the continuity of the boundary of the expanded panoramic image. It may be of any size].  

Regarding claim 6, Kameda and Kawatani disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kameda disclose: “wherein the circular region abuts [see para: 0038; In order to support multiple resolutions, the size of a panoramic image of a certain resolution based on equidistant cylindrical projection is X (horizontal) × Y (longitudinal) pixels, and the whole sky image is on the equator of all sky images (α = 90 degrees) In the case where the maximum viewing angle in the direction of the angle β in the above is γ (degrees), the size of the image that needs to be given in the lateral direction is X × γ / 360 pixels FIG. 5 is an explanatory view showing the maximum viewing angle γ in the direction of the angle β. This is by giving an image for the maximum viewing angle to a panoramic image of a certain resolution, β = 0 degrees or β = around 360 degrees at any resolution (around the left edge or right edge of a panoramic image of a certain resolution) This is because, in consideration of the case where is designated as a viewing position, it is possible to include a display area for the largest viewing angle in one view].  

Regarding claim 7, Kameda and Kawatani disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
Furthermore, Kameda disclose: “wherein the function is specified so that an angle relative to the line of sight of the user is the field of view when the distance is a radius of a circle that defines an outer shape of the circular region [see para: 0037; as shown in the lower part of FIG. 4, an area (area A1 shown in FIG. 4) having a width of a predetermined number of pixels from the right end of the panoramic image is an area outside the left end of the panoramic image (area A2 shown in FIG. 4) Add as. Further, an area (area A3 shown in FIG. 4) having a predetermined pixel width from the left end of the panoramic video is added as an area (area A4 shown in FIG. 4) outside the right end of the panoramic video. This makes it possible to select the view of the centroid closest to (α, β) or (h, β). Although an outer area is given to the left end and the right end of the panoramic image in the description, an area may be given to the outer side of either one (the left end or the right end)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yong et al (KR 100867731 B1)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486